The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 7, 2014

                                       No. 04-14-00069-CR

                                    Charles Arthur WARREN,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9856B
                             Honorable Ron Rangel, Judge Presiding

                                          O R D E R

Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice


       On November 15, 2013, Charles Warren pled nolo contendere to the offense of possession of
marijuana (50 to 2000 lbs.) and was sentenced to a term of six years’ deferred adjudication
community supervision. On December 12, 2013, Warren filed a motion for new trial. On January 28,
2013, Warren filed a notice of appeal. The appeal is currently pending in this Court.

       On April 16, 2014, Warren filed in this Court a motion to stay the terms of his community
supervision. In the motion, Warren represents that he filed a motion to stay the terms of his
community supervision in the trial court, but the trial court has not ruled on the motion.

       On April 21, 2014, we issued an order advising the State that it could file a response to the
motion filed in this Court on or before May 2, 2014. No response was filed.

        Under longstanding Texas case law, when an appeal is taken from a criminal judgment
assessing a probated sentence, the terms of community supervision do not commence until the
judgment is final and the appellate mandate has issued. Humphries v. State, 261 S.W.3d 144, 145
(Tex. App.—San Antonio 2008, no pet.) (citing Ross v. State, 523 S.W.2d 402, 405 (Tex. Crim. App.
1975); Delorme v. State, 488 S.W.2d 808, 810 (Tex. Crim. App. 1973); and Smith v. State, 478
S.W.2d 518, 520 (Tex. Crim. App.1972)). Furthermore, this Court has the authority to grant a stay of
the terms and conditions of community supervision during the pendency of an appeal from a
judgment assessing a probated sentence. See id. (granting the appellant’s motion for emergency
relief, and ordering a stay of the commencement of the terms and conditions of community
supervision until the appellate mandate issued).
     Accordingly, the motion to stay the terms of community supervision filed in this Court is
GRANTED, and it is ORDERED that the commencement of the terms and conditions of Warren’s
community supervision is stayed until the mandate issues in this appeal.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court